DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   ADRIANA MAZUERA BONILLA,
                           Appellant,

                                     v.

    WELLS FARGO BANK, NATIONAL ASSOCIATION, NOT IN ITS
INDIVIDUAL OR BANKING CAPACITY BUT SOLELY AS TRUSTEE FOR
                  THE SRMOF II-1 TRUST,
                         Appellee.

                             No. 4D16-1635

                             [July 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No. CACE09-
032403 (11).

  Theresa B. Edwards of American Justice, P.A., Fort Lauderdale, for
appellant.

  Steven Ellison of Broad and Cassel LLP, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.